Citation Nr: 0732427	
Decision Date: 10/15/07    Archive Date: 10/26/07

DOCKET NO.  04-17 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for degenerative 
changes of the back, claimed as degenerative disc disease.

2.  Entitlement to service connection for degenerative 
changes of bilateral shoulders.

3.  Entitlement to service connection for a left hip 
condition.

4.  Entitlement to service connection for right knee 
arthritis.

5.  Entitlement to service connection for a left knee 
condition.

6.  Entitlement to service connection for a left ankle 
condition.

7.  Entitlement to service connection for right ankle 
condition.

8.  Entitlement to service connection for left foot and toe 
joint condition.

9.  Entitlement to service connection for lung condition, on 
a direct basis or as due to asbestos exposure.

10.  Entitlement to service connection for spinal meningitis 
with joint and muscle pain, also claimed as high fever, 
febrile illness, and pneumonia.

11.  Entitlement to service connection for fatigue.

12.  Entitlement to service connection for joint problems, 
claimed as osteoarthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to June 
1968.  This case comes to the Board of Veterans' Appeals 
(Board) from April 2003 and July 2003 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The Board remanded this appeal In July 
2006 for additional development.  The case has been returned 
to the Board for further review.  


FINDINGS OF FACT

1.  The veteran's lumbar spine disorder is not shown to be 
related to his military service.  


2.  The veteran's right and left shoulder disorders are not 
shown to be related to his military service.  

3.  The veteran does not have a current left hip disability.  

4.  The veteran's right knee disorder is not shown to be 
related to his military service.  

5.  The veteran's left knee disorder is not shown to be 
related to his military service.  

6.  The veteran's left ankle disorder is not shown to be 
related to his military service.  

7.  The veteran's right ankle disorder is not shown to be 
related to his military service.  

8.  The veteran's left foot and toe joint condition is not 
shown to be related to his military service.  

9.  The veteran does not have current lung disorder.  

10.  The veteran does not have a current finding of spinal 
meningitis. 

11.  The veteran's fatigue is not shown to be related to his 
military service  

12.  The veteran's joint problems are not shown to be related 
to his military service. 


CONCLUSIONS OF LAW

1.  Degenerative changes of the back, claimed as degenerative 
disc disease was not incurred in or aggravated by service, 
and may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1112, 1131, 5107 (West 2002); 38 C.F.R. § 3.102, 
3.303, 3.307, 3.309 (2007).  


2.  Degenerative changes of the shoulders were not incurred 
in or aggravated by service, and may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1112, 1131, 5107 (West 
2002); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309 (2007).  

3.  A left hip condition was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 
3.102, 3.303 (2007).  

4.  Right knee arthritis was not incurred in or aggravated by 
service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1112, 1131, 5107 (West 2002); 38 
C.F.R. § 3.102, 3.303, 3.307, 3.309 (2007).  

5.  Left knee arthritis was not incurred in or aggravated by 
service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1112, 1131, 5107 (West 2002); 38 
C.F.R. § 3.102, 3.303, 3.307, 3.309 (2007).  

6.  A left ankle condition was not incurred in or aggravated 
by service.  38 U.S.C.A. §§  1131, 5107 (West 2002); 38 
C.F.R. § 3.102, 3.303 (2007).  

7.  A right ankle condition was not incurred in or aggravated 
by service.  38 U.S.C.A. §§  1131, 5107 (West 2002); 38 
C.F.R. § 3.102, 3.303 (2007).  

8.  A left foot and toe joint condition was not incurred in 
or aggravated by service.  38 U.S.C.A. §§  1131, 5107 (West 
2002); 38 C.F.R. § 3.102, 3.303 (2007).  


9.  A lung condition was not incurred or aggravated during 
active military service. 38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007); M21-1MR Part IV, 
Subpart ii, Chapter 1, Section H, Topic 29.  

10.  Spinal meningitis with joint and muscle pain, also 
claimed as high fever, febrile illness, and pneumonia was not 
incurred in or aggravated by service.  38 U.S.C.A. §§  1131, 
5107 (West 2002); 38 C.F.R. § 3.102, 3.303 (2007).  

11.  Fatigue was not incurred in or aggravated by service.  
38 U.S.C.A. §§  1131, 5107 (West 2002); 38 C.F.R. § 3.102, 
3.303 (2007).  

12.  Joint problems, claimed as osteoarthritis were not 
incurred in or aggravated by service, and may not be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1112, 1131, 
5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
and for some disorders, including arthritis, may be presumed 
if manifested to a compensable degree within the first post 
service year.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a), 3.307, 3.309.  If a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptoms after service is required for service 
connection. 38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).

Claimed Back, Bilateral Shoulder, Bilateral Knee, Bilateral 
Ankle, and Left Foot and Toe Joint Disabilities, Fatigue, and 
Joint problems, Claimed as Osteoarthritis

The veteran's service medical records, including his 
separation examination report, do not document findings 
related to a back disorder; right or left shoulder disorder; 
right or left knee disorder; right or left ankle disorder; 
left foot and toe joint disorder; fatigue; or joint problems, 
including osteoarthritis.  

After service, a the veteran had complaints of back pain 
noted in private records in October 1993, when he was treated 
for stomach problems and also reported hurting his back 
"Wednesday".  He also reported that his right shoulder 
bothered him at times.  Private records also show that, in 
July 1999, the veteran complained of aching joints all over 
for several months, especially the knees, shoulders, and 
arms.  Later that month, he complained of pain in the 
shoulders, knees, and hips.  

In January 2002, a private examiner diagnosed muscle strain 
of the upper back.  Complaints of back pain are noted in VA 
records in September 2002, and VA X-rays of the spine dated 
in December 2002 show degenerative changes of the lumbar 
spine.   A private examiner noted that X-rays brought in by 
the veteran in January 2004 showed minimal degenerative 
changes and osteophyte formation and perhaps mild posterior 
disc space narrowing at L5/S1.   

As for degenerative changes in the shoulders, arthritis of 
both shoulders was diagnosed by a private clinician in 
January 2002, and degenerative changes were noted by VA X-
rays in December 2002 and February 2003.  As for arthritis of 
the knees, this was noted on VA X-ray of May 2003.  A finding 
of ankle spurs, in each ankle, was also noted on VA X-ray of 
May 2003.  Private records show that the veteran was found to 
have osteoarthritis of multiple joints in January 2004.   

As for the left foot and toe problems, left 
capsulitis/neuroma was diagnosed on VA outpatient treatment 
in November 2002, after the veteran complained of left foot 
problems.  

The veteran complained of fatigue on VA outpatient treatment 
in September 2002, and private records show a diagnosis of 
fatigue in January 2004.  

The objective medical evidence is against these claims.  
There is no showing of the claimed disability in service, 
within one year of service, or until many years after 
service.  Although the veteran is competent to report a 
continuity of symptoms since service, he is not competent to 
establish a medical diagnosis or show a medical etiology 
merely by his own assertions because such matters require 
medical expertise.  See 38 C.F.R. § 3.159(a)(1) (2007); see 
also Duenas v. Principi, 18 Vet. App. 512, 520 (2004); see 
also Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Here, the there is no competent medical evidence of record 
addressing whether the claimed disability is related to 
service.  Absent a nexus between the current findings and 
service, these claims cannot prevail.  

Left Hip Condition, Lung Disorder, and Spinal Meningitis.

The Board has thoroughly reviewed the claims folder including 
the service medical records, VA outpatient treatment records 
from the 2002 to 2006, and private treatment records from the 
1990's.  There is no diagnosis of any left hip condition.  

Similarly, although the service records show that the veteran 
was treated in service for pneumonia in December 1966, a 
chest X-ray at separation was negative, and the post-service 
evidence of record contains no diagnosis of a lung disorder.  
While a VA clinician noted in November 2003 that the veteran 
had pneumonia in service and that this was possibly related 
to the findings on a current CT of the chest which found some 
alveolar densities scattered in a somewhat linear fashion, 
there is no diagnosis of any respiratory disorder currently.  
A VA chest X-ray of September 2005 showed no active disease.  

As for the claimed spinal meningitis with joint and muscle 
pain, also claimed as high fever, febrile illness, and 
pneumonia, the service medical records do not show that the 
veteran had spinal meningitis.  Although the service records 
show that the veteran sustained elevated temperatures when he 
was treated in service for pneumonia in December 1966, there 
was no diagnosis of spinal meningitis during or after 
service.  It is noted that the veteran's sister stated in a 
letter received at the RO in March 2003 that she was told 
that the veteran had meningitis.  Her statement, as well as 
the veteran's lay statements, is not competent evidence of 
diagnosis.  See Grottveit v. Brown, 5 Vet. App. 91 (1993).  

Service connection presupposes a current diagnosis of the 
claimed disability Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The veteran's lay statements are not competent 
evidence of diagnosis.  See Grottveit v. Brown, 5 Vet. App. 
91 (1993).  Service connection for a left hip disorder, a 
lung disorder, or spinal meningitis is not warranted in the 
absence of a current diagnosis.  

VA has acknowledged that a relationship exists between 
asbestos exposure and the development of certain diseases 
which may occur 10 to 45 years after exposure. With respect 
to claims involving asbestos exposure, VA must determine 
whether military records demonstrate evidence of asbestos 
exposure during service, develop whether there was pre- 
service and/or post-service occupational or other asbestos 
exposure, and determine whether there is a relationship 
between asbestos exposure and the claimed disease.  See M21- 
1MR, Part IV, Subpart ii, Chapter 1, Section H Topic 29; DVB 
Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988).  
The relevant factors discussed in the manual must be 
considered and addressed by the Board in assessing the 
evidence regarding an asbestos related claim.  See VAOPGCPREC 
4-2000.

It is unclear from the available records whether the veteran 
was exposed to asbestos during active service as a crane 
shovel operator.  However, a review of the record shows that 
it does not contain an actual diagnosis of any asbestos 
related disease.  Bronchial washing in September 2003 was 
negative.  As noted above, a September 2005 VA X-ray was 
negative for any active disease.   The veteran's lay 
statements are not competent evidence of diagnosis.  See 
Grottveit, supra.  In the absence of a current diagnosis of 
respiratory disability, the claim cannot be granted.

Duties to Notify and Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO's January 2003 letter and the March 2003 letter 
describing the evidence needed to support a claim for service 
connection were timely mailed before the initial rating 
actions denying the claims.  In November 2003, and in January 
2004, he was sent a letter regarding additional service 
connection claims.  In the January 2004 letter he was 
informed of the evidence that he could send to VA to support 
his claims, including medical evidence.  Another letter was 
sent in June 2005, and he was informed that he should send 
any evidence that he had in his possession to VA.  In August 
2006, he was again given this information by VA.  The veteran 
has been properly notified pursuant to Quartuccio and 
Pelegrini.    

The August 2006 letter also addressed what evidence was 
needed with respect to the disability rating criteria or the 
effective date for service connection.   See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) (since the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim).  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining service medical records, obtaining the veteran's 
treatment records at a VA facility, obtaining records from 
SSA, and obtaining private treatment records.  The veteran 
has not identified any records which could be pertinent to 
his claim that have not been secured.  There is no indication 
that there are any outstanding records that are pertinent to 
this claim.  


ORDER

Service connection for degenerative changes of the back, 
claimed as degenerative disc disease is denied.

Service connection for degenerative changes of bilateral 
shoulders is denied.

Service connection for a left hip condition is denied.

Service connection for right knee arthritis is denied.

Service connection for a left knee condition is denied.

Service connection for a left ankle condition is denied.

Service connection for right ankle condition is denied.

Service connection for left foot and toe joint condition is 
denied.

Service connection for lung condition, on a direct basis or 
as due to asbestos exposure is denied.

Service connection for spinal meningitis with joint and 
muscle pain, also claimed as high fever, febrile illness, and 
pneumonia is denied.  

Service connection for fatigue is denied.  

Service connection for joint problems, claimed as 
osteoarthritis is denied.  



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)





 Department of Veterans Affairs


